Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for incorrect claim numbering.  The Examiner’s Amendment corrects the claim numbering in two stages:  corrections to the claims as filed 17 December 2019; corrections to the amended claims filed 7 September 2021.
Examiner’s Amendments to claims as filed 12/17/2019 (to correct claim numbering), as follows:
1. (Original) A high-density, recessed-fiber, multi-fiber optical connector component made by a microfabrication method, comprising: a non-polymeric optical connector ferrule having a front surface, the optical connector ferrule made from a ferrule mold having a reverse-image through-hole array for optical fibers, said through-hole array including at least two through-holes, each through-hole dimensioned and configured for holding and aligning a single optical fiber; an optical fiber with a fiber endface, positioned in each of said fiber through-holes; an antireflection coating deposited over said the optical fiber endfaces; a fiber recess formed for each of the optical fibers by 1) differential polishing of 
2. (Original)  The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein the ferrule mold material is a silicon-based material.  
3. (Original) The recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein said non-polymeric optical connector ferrule material is a metal.  
4. (Original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 3, wherein said metal ferrule material is deposited by an electrodeposition technique.  
5. (Original)  The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein said through-holes are formed at a tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule.  
6. (Original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 5, wherein through-holes patterns in two orthogonal directions have two scaling factors, the two scaling factors being related to each other by the cosine of said tilt angle.  

8. (Original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, further comprising one or more guide pin through-holes or guide pins formed in said non- polymeric optical connector ferrule.  
9. (Original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, further comprising a pedestal connected to said non-polymeric optical connector ferrule.  
10. (Examiner’s Amendment) 
11. (Examiner’s Amendment)  
12. (Examiner’s Amendment) 
13. (Examiner’s Amendment)  
14. (Examiner’s Amendment)  
15. (Examiner’s Amendment) 14 
16. (Examiner’s Amendment)   15 
17. (Examiner’s Amendment)  14 
18. (Examiner’s Amendment) 14 
19. (Examiner’s Amendment)  14 
20 (Examiner’s Amendment) 14 
21 (Examiner’s Amendment) 
22 (Examiner’s Amendment) 20 
23 (Examiner’s Amendment) 20 
24 (Examiner’s Amendment) 14 
25. (Examiner’s Amendment)  20 
Examiner’s Amendments to claim as amended 9/7/2021 (to correct claim numbering) as follows:
1. (currently amended) A high-density, recessed-fiber, multi-fiber optical connector component made by a microfabrication method, comprising: a non-polymeric optical connector ferrule having a front surface, the optical connector ferrule made from a ferrule mold having a reverse-image through-hole array for optical fibers, said through-hole array including at least two through-holes, each through-hole dimensioned and configured for holding and aligning a single optical fiber; an optical fiber with a fiber endface, positioned in each of said fiber through-holes; an antireflection coating deposited over said the optical fiber endfaces; a fiber recess formed for each of the optical fibers by 1) differential polishing of said non- polymeric ferrule front surface and the endface of the optical fibers, or 2) depositing a layer of spacer material over a portion of the non-polymeric ferrule front surface; wherein a contact surface of the optical connector is separated from the antireflection coating on the fiber endfaces by a distance of at least 0.1 micron; wherein said through-holes are formed at a through-hole tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule; and wherein the ferrule front surface has a front surface tilt angle with respect to a direction of connection of the multi-fiber optical connector component such that adjacent optical fiber endfaces are positioned at different elevations relative to each other with respect to the direction of connection.  
2. (original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein the ferrule mold material is a silicon-based material.  
3. (original) The recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein said non-polymeric optical connector ferrule material is a metal.  
4. (original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 3, wherein said metal ferrule material is deposited by an electrodeposition technique.  
5. (canceled)  
6. (currently amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1 5, wherein through-holes patterns in two orthogonal directions have two scaling factors, the two scaling factors being related to each other by the cosine of said tilt angle.  
7. (original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein said optical fibers are single mode optical fibers.  

9. (original) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, further comprising a pedestal connected to said non-polymeric optical connector ferrule.  
10. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 9, wherein said guide pin through-holes include one or more channels for accommodating dust or other contamination.  
11. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 9, wherein said guide pin through-hole wall is a deformable spring-like structure.  
12. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 1, wherein said fiber through-holes have a funnel-shaped expansion at a side opposite from said front surface of non-polymeric connector ferrule.  
13. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 9, wherein at least one guide pin through-hole has an elongated, elliptical cross- sectional profile.  
14.  (Examiner’s Amendment A high-density, recessed-fiber, multi-fiber optical connector component comprising: a non-polymeric optical connector ; wherein said fiber through-holes are formed at a fiber through-hole tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule; and wherein the ferrule front surface has a front surface tilt angle with respect to a direction of connection of the multi-fiber optical connector component such that adjacent optical fiber endfaces are positioned at different elevations relative to each other with respect to the direction of connection.  
15. (previously amended) The recessed-fiber, multi-fiber optical connector component as recited in claim 14, wherein said non-polymeric connector ferrule material is a metal.  
16. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 15, wherein said metal ferrule material is deposited by an electrodeposition technique.  
17. (canceled)  
 (Examiner’s Amendment The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 15, wherein through-holes patterns in two orthogonal directions have two scaling factors, the two scaling factors being related to each other by the cosine of said tilt angle.  
19. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 14, wherein said optical fibers are single mode optical fibers.  
20. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 14, further comprising guide pin through-holes or guide pins formed in said non- polymeric optical connector ferrule.  
21. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 14, further comprising a pedestal connected to said non-polymeric optical connector ferrule.  
22. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 20, wherein said guide pin through-holes include one or more channels for accommodating dust or other contamination.  
23. (previously amended) The high-density. recessed-fiber, multi-fiber optical connector component as recited in claim 20, wherein said guide pin through-hole incudes a wall having a deformable spring-like structure.  
24. (previously amended) The high-density, recessed-fiber, multi-fiber optical connector component as recited in claim 14, wherein said fiber through-
25. (previously amended) The high-density. recessed-fiber, multi-fiber optical connector component as recited in claim 20, wherein at least one said guide pin through-hole has an elongated, elliptical cross-sectional profile.  



Examiner’s Reasons for Allowance
Claims 1-4 and 6-13 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a high-density, recessed-fiber, multi-fiber optical connector component made by a microfabrication method comprising: a non-polymeric optical connector ferrule having a front surface, the optical connector ferrule made from a ferrule mold having a reverse-image through-hole array for optical fibers, said through-hole array including at least two through-holes, each through-hole dimensioned and configured for holding and aligning a single optical fiber; an optical fiber with a fiber endface, positioned in each of said fiber through-holes; an antireflection coating deposited over said the optical fiber endfaces; a fiber recess; wherein a contact surface of the optical connector is separated from the antireflection coating on the fiber endfaces by a distance of at least 0.1 microns wherein said through-holes are formed at a through-hole tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule; and wherein the ferrule front surface has a front surface tilt angle with respect to a direction of connection of the multi-fiber optical connector component such that adjacent optical fiber endfaces are positioned at different elevations relative to each other with respect to the direction of connection; in combination with the other recited limitations in the claim. 
Claims 2-4 and 6-13 are allowable as dependent upon claim 1.
Claims 14-16 and 18-25 are allowed. 
Independent claim 14 is allowed because the prior art does not teach or suggest a high-density, recessed-fiber, multi-fiber optical connector component comprising: a non-polymeric optical connector ferrule having a front surface and a through-hole array for optical fibers, the through-hole array including at least two through-holes, each through-hole dimensioned and configured for holding and aligning a single optical fiber; an optical fiber with a fiber endface, positioned in each of said fiber through-holes; an antireflection coating deposited over said fiber endfaces; a fiber recess; wherein a contact surface of the optical connector is separated from the antireflection-coated fiber endfaces by a distance of at least 0.1 microns wherein said fiber through-holes are formed at a fiber through-hole tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule; and wherein the ferrule front surface has a front surface tilt angle with respect to a direction of connection of the multi-fiber optical connector component such that adjacent optical fiber endfaces are positioned at different elevations relative to each other with respect to the direction of connection; in combination with the other recited limitations in the claim. 
Claims 15-16 and 18-25 are allowable as dependent upon claim 14.
Prior art reference Jian, Benjamin (2013/0163930; “Jian”) is the closest prior art of record in this application. However, Jian fails to disclose the tilted fiber and ferrule configuration limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883